Citation Nr: 0202606	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bronchitis as secondary 
to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1948 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1998 from the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for bronchitis as 
secondary to service-connected pulmonary tuberculosis.  In 
September 2000 and May 2001, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim for service connection 
for bronchitis as secondary to his service-connected 
pulmonary tuberculosis and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for bronchitis as secondary to the veteran's service-
connected pulmonary tuberculosis has been obtained and the 
available medical evidence is sufficient for a determination 
of this matter.

3.  Service connection is currently in effect for pulmonary 
tuberculosis, evaluated as 0 percent disabling. 

4.  Recent VA medical evidence indicates the veteran did not 
currently have bronchitis.



CONCLUSION OF LAW

Bronchitis is not proximately due to or the result of the 
veteran's service-connected pulmonary tuberculosis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in effect, that 
the veteran has bronchitis which is proximately due to or the 
result of his service-connected pulmonary tuberculosis.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the rating 
decisions, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) regarding the disability at 
issue informed him of the information and evidence needed to 
substantiate his claim for service connection and complied 
with the VA's notification requirements.  In addition, the 
Board remanded the veteran's claim in both September 2000 and 
May 2001 so that additional development of the evidence could 
be accomplished.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection now before the Board on appeal has been obtained.  
The RO has obtained the veteran's service medical records and 
his post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
veteran has also been provided VA examinations in connection 
with the disability at issue.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decisions, SOC, and SSOCs have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulations have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

In addition, if a disorder noted during service is not shown 
to be chronic, continuity of symptoms sufficient to establish 
the chronic character of the disorder after service must be 
present for an appropriate grant of service connection.  See 
38 C.F.R. § 3.303 (2001).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant is entitled to 
service connection on a secondary basis when it is shown that 
the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  Additionally, the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

As previously pointed out, service connection is in effect 
for "pulmonary tuberculosis, chronic, minimal, inactive," 
evaluated as zero percent, or noncompensable, disabling.  

A review of the veteran's service medical records does not 
reveal findings of either complaints of, or treatment for, 
bronchitis.  The first postservice evidence of such a 
condition was in August 1993, where a VA Medical Certificate 
record shows that bronchitis was diagnosed.  

Review of a private chest X-ray report dated in January 1997 
does not reveal a diagnosis of bronchitis, and the report of 
a subsequent chest X-ray report, dated in February 1997, 
shows that no acute cardiopulmonary disease was shown to be 
manifested.  

In written correspondence dated in April 1998 and June 1999, 
C. M. Llanes, M.D., a private physician, indicated, in 
pertinent part, that the veteran's service-connected 
pulmonary tuberculosis debilitated the veteran's lungs and 
predisposed him to infection, including "chronic 
bronchitis."  

Additional private treatment records were received in July 
1999.  The records show acute bronchitis was diagnosed in 
August 1998, March 1999 and May 1999.  A report of pulmonary 
function testing dated in June 1999 shows that while abnormal 
findings were reported, bronchitis was not diagnosed.  

The veteran was afforded a VA pulmonary tuberculosis and 
mycobacterial diseases examination in June 1999.  Review of 
the examination report reveals that the examiner 
"extensively" reviewed the veteran's claims folder.  
Bronchitis was not shown to have been diagnosed.  

A letter, dated in September 1999, was again received from 
Dr. Llanes by VA in November 1999.  Review of the letter 
shows that while the private physician mentioned that the 
veteran suffered from "bronchial asthma," it is not shown 
to have included a diagnosis of bronchitis.  

Review of an October 2000 VA respiratory examination report 
shows that the veteran's file was "reviewed in depth" by 
the examining physician.  The examining physician, following 
physical examination of the veteran, is not shown to have 
provided a diagnosis of bronchitis.  Additionally, a report 
of pulmonary function testing accomplished in conjunction 
with the October 2000 VA examination does not include a 
diagnosis of bronchitis.  

Pursuant to the above-mentioned May 2001 Board remand, which 
noted that review of the October 2000 VA examination report 
did not show that the VA examiner rendered an opinion as to 
whether bronchitis was found to be present, the VA physician 
who conducted the October 2000 VA examination was requested 
to provide an addendum to the October 2000 examination report 
in order to clarify the examination findings.  Review of the 
addendum, dated in June 2001, shows that the physician 
indicated that he had reviewed the veteran's claims folder as 
well as the October 2000 VA examination report.  The 
physician indicated that the veteran did not have bronchitis.  
The physician added that the veteran had bronchial asthma 
secondary to perineal allergic rhinitis, and that these two 
conditions were usually associated.  Additionally, the VA 
physician indicated that the veteran's bronchospasm was due 
to asthma and not bronchitis, and was not the result of the 
veteran's pulmonary tuberculosis.  

The veteran's assertion that there is a causal connection, or 
nexus, between his claimed bronchitis disorder and his 
service-connected pulmonary tuberculosis is not competent to 
establish diagnoses or causation.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise. 

The veteran has provided VA with medical opinions, discussed 
above, shown to have been rendered by a private physician 
stating, in essence, that the veteran's service-connected 
pulmonary tuberculosis debilitated his lungs and predisposed 
him to infection, including "chronic bronchitis."  In this 
regard, a May 1999 private medical record on file, as noted 
above, is shown to include a diagnosis of acute bronchitis.  
However, also of record is the recent June 2001 VA 
respiratory examination addendum, discussed above, which 
indicates that the veteran does not currently have 
bronchitis.  In view of these facts, and upon consideration 
of the fact that the above-discussed October 2000 VA 
examination report and June 2001 VA examination addendum were 
shown to indicate that the examiner had had an opportunity to 
thoroughly review the evidence of record, as well as the 
opportunity to take a detailed medical history from the 
veteran, the Board places more probative value on the opinion 
rendered on this occasion by the VA examining physician than 
on the private medical statements and treatment records shown 
to have also been associated with the record.  

It is noted that the Board has a duty to assess the 
credibility and weight to be given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has stated 
that "[w]hile it is true that the [Board] is not free to 
ignore the opinion of the treating physician, the [Board] is 
certainly free to discount the credibility of the physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
Moreover, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In the instant case, the Board notes that the above-discussed 
June 2001 VA medical opinion concerning the secondary nature 
of the veteran's service connection claim appears to 
constitute detailed reasoned responses based on a review and 
analysis of the entire record; the physician referred to 
specific events and medical history to support the provided 
medical conclusion.  The private medical opinions, submitted 
by Dr. Llanes, on the other hand, did not refer to the 
clinical foundation relied upon in forming the opinions.  

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
current diagnosis of bronchitis.  See Brammer, supra.  Thus, 
an etiologic relationship between the veteran's service-
connected pulmonary tuberculosis and his claimed bronchitis 
disorder has not been established.  Essentially, in the 
absence of proof of a present disability there can be no 
valid claim.  Id.  The Board finds that the veteran has been 
informed of the requirements for service connection through 
the issuance of a SOC and of several SSOCs, and that no 
further obligations exist upon VA pursuant to the VCAA.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and, therefore, 
entitlement to service connection for bronchitis is not 
warranted.


ORDER

Service connection for bronchitis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

